

115 HRES 255 IH: Commemorating the 30th anniversary of United States Special Operations Command.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 255IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Ms. Castor of Florida (for herself, Mr. Jones, Mr. Peters, and Mr. Walz) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONCommemorating the 30th anniversary of United States Special Operations Command. 
Whereas April 16, 2017, is the 30th anniversary of the United States Special Operations Command (USSOCOM) headquartered at MacDill Air Force Base in Tampa, Florida; Whereas, on April 16, 1987, Congress required the establishment of a Special Operations Command, which was to be an elite fighting force drawn from all of the branches of the Armed Forces; 
Whereas as a headquarters organization, USSOCOM comprises four service-component commands, consisting of the United States Army Special Operations Command, United States Naval Special Warfare Command, United States Marine Corps Forces Special Operations Command, and United States Air Force Special Operations Command, and includes various sub-unified commands; Whereas each service-component command has sub-component commands consisting of—
(1)Army Special Forces (Green Berets), Rangers, Special Operations Aviation, Civil Affairs, Military Information Support Operations; (2)Navy SEALS and Special Warfare Combatant-Craft Crewmen;
(3)Air Force Commandos and Special Tactics Airmen; (4)Marine Raiders; and
(5)other Joint Special Operations Forces; Whereas USSOCOM protects and defends the United States in a variety of ways, including direct action, special reconnaissance, unconventional warfare, foreign internal defense, civil affairs operations, counterterrorism, military information support operations, counter-proliferation of weapons of mass destruction, security force assistance, counterinsurgency, hostage rescue and recovery, foreign humanitarian assistance, and other missions as assigned; 
Whereas USSOCOM has an unequaled ability to analyze and respond to terrorist threats and USSOCOM has led many successful missions globally; Whereas many USSOCOM missions are classified, so the American people may never know the details and extent of the bravery of Special Operations Forces, but a sample of missions provide a glimpse into the bravery and talents of these members of the Armed Forces: 
(1)on May 2, 2011, Osama bin Laden was killed in a special operations mission in Pakistan, for which the outstanding men and women in America’s intelligence and Armed Forces, especially those from SOCOM, remained focused on bringing Osama bin Laden to justice, and on May 2, 2011, justice was done; (2)on April 12, 2009, the Maersk Alabama was rescued unharmed in a special operations mission in the Indian Ocean, after a five-day standoff between the United States Navy and Somalian pirates; 
(3)on April 1, 2003, Jessica Lynch, a United States Army clerk taken prisoner for nine days in Iraq, was rescued by Special Operations Forces during a night raid in the hospital where she was being held; (4)on December 13, 2003, in Operation Red Dawn, Special Operations Forces captured deposed Iraqi president Saddam Hussein, who was hiding in a spider hole; 
(5)on January 17, 1991, as Operation Desert Storm began, Special Operations Forces slipped hundreds of miles into Iraq to identify Iraqi Scud missiles as targets for American fighter jets; and (6)on December 20, 1989, in Operation Just Cause and Operation Nifty Package, Special Operations Forces ventured into Panama to bring its then President Manuel Noriega to justice for drug-trafficking; 
Whereas approximately 70,000 Regular component, National Guard, and reserve component personnel from all four services and Department of Defense civilians are assigned to USSOCOM headquarters in Tampa, its four service-component commands, and eight sub-unified commands; Whereas the heroism, skill, and patriotism of USSOCOM personnel and their families are without parallel; 
Whereas the responsibilities of USSOCOM are growing and its mission is now and will continue to be central to the defense of the United States in future decades; and Whereas the sacrifices of many, the service of all, and the talents of the Special Operations Forces are cause for confidence and optimism: Now, therefore, be it  
That in commemoration of the 30th anniversary of the United States Special Operations Command, the House of Representatives honors the soldiers, sailors, airmen, Marines, and civilians who, together with their family members, comprise the United States Special Operations Forces community for their service and commitment to keeping the United States safe. 